- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 17, 2013 Starz (Exact name of registrant as specified in its charter) Delaware 001-35294 20-8988475 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No. ) 8900 Liberty Circle Englewood, Colorado 80112 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (720) 852-7700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On September 17, 2013, Starz (the “ Company ”) issued a press release, attached hereto as Exhibit 99.1, announcing that Chris Albrecht, CEO of the Company, will be presenting at the Goldman Sachs 22 nd Annual Communacopia Conference on Tuesday, September 24, 2013 at 11:20 a.m. Eastern Time at the Conrad Hotel in New York, New York. During his presentation, Mr. Albrecht may make observations regarding the Company’s financial performance and outlook. This Current Report on Form 8-K and the press release attached hereto as Exhibit 99.1 are being furnished to the Securities and Exchange Commission under Item 7.01 of Form 8-K in satisfaction of the public disclosure requirements of Regulation FD and shall not be deemed “filed” for any purpose. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Name 99.1 Press Release issued by Starz dated September 17, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 18, 2013 STARZ By: /s/ J. Steven Beabout J. Steven Beabout Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Name 99.1 Press Release issued by Starz dated September 17, 2013 2
